


Exhibit 10.71




Notice of Performance Unit Grant


Participant:        [•]
Company:        CoreLogic, Inc. (the “Company”)
Notice:
You have been granted a Performance Unit in accordance with the terms of the
Plan and the Performance Unit Award Agreement attached hereto.

Type of Award:
Performance Units

Plan:
The CoreLogic, Inc. 2011 Performance Incentive Plan

Grant:            Date of Grant:         
Number of Performance Units: [•]
Each Performance Unit has the value of $1[, except that up to ______ of the
Performance Units may be paid, at the Company's discretion, in the form of
Restricted Stock Units vesting in three equal annual installments on the form of
RSU Notice and Agreement then in effect].
Performance
Subject to the terms of the Plan and this Agreement, the Performance

Period:
Period applicable to the Performance Units shall be [____, 2012 to ______,
2012.]



Performance
Your right to the receipt of cash [and RSUs] for your Performance Units is

Condition:
conditioned on the Company's achievement of net income (as defined in accordance
with generally accepted accounting principles) for 2012 of [_____], determined
without regard to (a) asset write-downs, (b) litigation or claim judgments or
settlements, (c) the effect of changes in tax laws, accounting principles, or
other laws or provisions affecting reported results, (d) any reorganization and
restructuring programs, (e) extraordinary, unusual and/or nonrecurring items of
gain or loss, and (f) foreign exchange gains and losses. This condition is
referred to as the “Performance Target.” Within a reasonable time after the
determination of whether the Performance Target has been met, the Committee
shall determine the final amount of Performance Units to which you shall be
entitled, provided that the total amount thereof shall not exceed the amount set
forth above. The Committee, in its sole and unfettered discretion, may decrease
the number of Performance Units awarded to you at any time prior to the payment
thereon.



Rejection:
If you wish to accept this Performance Unit Award, please return this Agreement,
executed by you on the last page of this Agreement, at any time within
forty-five (45) days after the Date of Grant, to CoreLogic, Inc., 4 First
American Way, Santa Ana, California 92707, Attn: Incentive Compensation Plan
Administrator. Do not return a signed copy of this Agreement if you wish to
reject this Performance Unit Award. If you do not return a signed copy of this
Agreement within forty-five (45) days after the Date of Grant, you will have
rejected this Performance Unit Award.







--------------------------------------------------------------------------------




Performance Unit Award Agreement


This Performance Unit Award Agreement (this “Agreement”), dated as of the date
of the Notice of Performance Unit Grant attached hereto (the “Grant Notice”), is
made between CoreLogic, Inc. (the “Company”) and the Participant set forth in
the Grant Notice. The Grant Notice is included and made a part of this
Agreement.
1.
Definitions.

Capitalized terms used but not defined in this Agreement (including the Grant
Notice) have the meaning set forth in the CoreLogic, Inc. 2011 Performance
Incentive Plan.
2.Grant of the Performance Units.
Subject to the provisions of this Agreement and the provisions of the Plan, the
Company hereby grants to the Participant, pursuant to the Plan, the contingent
right to receive in cash an amount equal in value to the performance units set
forth in the Grant Notice, as such number of performance units may be reduced by
the Committee in its sole and unfettered discretion (the “Performance Units”).
Each Performance Unit has a value of $1.
3.Vesting and Payment of Performance Units.
After the Performance Period (as specified in the Notice of Grant) has ended and
provided that the Committee has determined that the Performance Target (as
defined in the Notice of Grant) has been achieved, the Participant shall be
entitled to receive, and the Company shall pay to the Participant, the cash
value of the Performance Units; provided, however, that [(i) a portion of the
Performance Units reflected in the Grant Notice may be paid in Restricted Stock
Units, and (ii)] prior to paying to the Participant such cash value, the
Committee may, in its sole and unfettered discretion, decrease the amount of
Performance Units awarded to the Participant. If the Performance Target is not
met, the Participant shall forfeit the Performance Units and the Participant
shall not be entitled to any cash payment in connection therewith.
4.No Right to Continued Employment.
None of the Performance Units nor any terms contained in this Agreement shall
confer upon the Participant any express or implied right to be retained in the
employ of the Company or any Subsidiary or Affiliate for any period, nor
restrict in any way the right of the Company or any Subsidiary or any Affiliate,
which right is hereby expressly reserved, to terminate the Participant's
employment at any time for any reason. For the avoidance of doubt, this Section
4 is not intended to amend or modify any other agreement, including any
employment agreement, that may be in existence between the Participant and the
Company or any Subsidiary or Affiliate.
5.The Plan.
In consideration for this grant, the Participant agrees to comply with the terms
of the Plan and this Agreement. This Agreement is subject to all the terms,
provisions and conditions of the Plan, which are incorporated herein by
reference, and to such regulations as may from time to time be adopted by the
Committee. In the event of any conflict between the provisions of the Plan and
this Agreement, the provisions of the Plan shall control, and this Agreement
shall be deemed to be modified accordingly. The Plan and the prospectus
describing the Plan can be found on the Company's HR intranet. A paper copy of
the Plan and the prospectus shall be provided to the Participant upon the
Participant's written request to the Company at CoreLogic, Inc., 4 First
American Way, Santa Ana, California 92707, Attention: Incentive Compensation
Plan Administrator, or such other address as the Company may from time to time
specify.




--------------------------------------------------------------------------------




6.Notices.
All notices by the Participant or the Participant's assignees shall be addressed
to CoreLogic, Inc., 4 First American Way, Santa Ana, California 92707,
Attention: Incentive Compensation Plan Administrator, or such other address as
the Company may from time to time specify. All notices to the Participant shall
be addressed to the Participant at the Participant's address in the Company's
records.
7.Severability.
In the event any provision of this Agreement shall be held illegal or invalid
for any reason, the illegality or invalidity shall not affect the remaining
parts of this Agreement, and this Agreement shall be construed and enforced as
if the illegal or invalid provision had not been included.
8.Other Plans.
The Participant acknowledges that any income derived from the Performance Units
shall not affect the Participant's participation in, or benefits under, any
other benefit plan or other contract or arrangement maintained by the Company or
any Subsidiary or Affiliate.


9.Assignment. Participant may not transfer or assign this Agreement or any part
thereof. The Company reserves the right to transfer or assign this Agreement to
any of its Affiliates.


10.Clawback Provision.
The Performance Units are subject to the terms of the Company's recoupment,
clawback or similar policy as it may be in effect from time to time, as well as
any similar provisions of applicable law, any of which could in certain
circumstances require repayment or forfeiture of the Performance Units or other
cash or property received with respect to the Performance Units.




[SIGNATURES FOLLOW]




CORELOGIC, INC.


    
By:______________________________    
                            Name:            
Title:


Date:                    




Acknowledged and agreed as of the Date of Grant:




Signature:    _________________________________




Printed Name:    _________________________________




Date:        _________________________________    






